AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 1 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective December 1, 1992, will add two new portfolios consisting of the Global Portfolio and the Short-to-Intermediate Government Portfolio. NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the Global Portfolio and the Short-to-Intermediate Government Portfolio of the WRL Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of December 1, 1992. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/John R. Kenney By: /s/William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Secretary AMENDED SCHEDULE B Effective December 1, 1992 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio AMENDMENT NO. 2 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 2 to the Participation Agreement ("Agreement"), dated February 27, 1991, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Annuity Account, the WRL Freedom Attainer Variable Annuity, the WRL Freedom Bellwether Variable Annuity and the WRL Freedom Conqueror Variable Annuity (collectively, the "Policies"). WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policies, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 2, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Annuity Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Attainer Variable Annuity, the WRL Freedom Bellwether Variable Annuity and the WRL Freedom Conqueror Variable Annuity to the list of "Policies"; and to add the Emerging Growth Portfolio and Strategic Total Return Portfolio of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of January 1, 1993. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/John R. Kenney By: /s/William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive officer and President Title: Secretary AMENDED SCHEDULE B Effective January 1, 1993 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio AMENDMENT NO. 3 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 3 to the Participation Agreement ("Agreement"), dated February 27, 1991, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Life Account, the WRL Freedom Wealth Protector variable life product (the "Policy"); and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policy, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No.3, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policy at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Life Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Wealth Protector variable life product to the list of "Policies"; and to add the Growth & Income Portfolio, the Balanced Portfolio and the Aggressive Growth Portfolio of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of February 1, 1994. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Secretary AMENDED SCHEDULE B Effective February 1, 1994 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio AMENDMENT NO. 4 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 4 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective January 3, 1995, will add one new portfolio consisting of the Tactical Asset Allocation Portfolio. NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the Tactical Asset Allocation Portfolio of the WRL Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of January 3, 1995. WESTERN RESERVE LIFE ASSURANCE CO. OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective January 3, 1995 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio AMENDMENT NO. 5 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 5 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective May 1, 1995, will add three new portfolios consisting of the C.A.S.E. Growth Portfolio, C.A.S.E. Quality Growth Portfolio and C.A.S.E. Growth & Income Portfolio; and WHEREAS, WRL will offer, through its WRL Series Annuity Account, the C.A.S.E. Reserve Variable Annuity (the "Policy"); and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policy, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 5, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policy at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Annuity Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the C.A.S.E. Reserve Variable Annuity to the list of "Policies"; and to add the C.A.S.E. Growth Portfolio, C.A.S.E. Quality Growth Portfolio, and the C.A.S.E. Growth & Income Portfolio of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May 1, 1995. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective May 1, 1995 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio C.A.S.E. Quality Growth Portfolio C.A.S.E. Growth & Income Portfolio AMENDMENT NO.6 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 6 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective October 1, 1995, will add one new portfolio consisting of the GE/Scottish Equitable International Equity Portfolio. NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the GE/Scottish Equitable International Equity Portfolio of the WRL Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of October 1, 1995. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective October 1, 1995 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio C.A.S.E. Quality Growth Portfolio C.A.S.E. Growth & Income Portfolio GE/Scottish Equitable International Equity Portfolio AMENDMENT NO.7 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 7 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective May 1, 1996, will add four new portfolios consisting of the Global Sector Portfolio, the US Sector Portfolio, the Foreign Sector Portfolio, and the Value Equity Portfolio; and WHEREAS, WRL will offer, through its WRL Series Annuity Account, the Meridian Sector Variable Annuity product (the "Policy"); and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policy, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 7, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policy at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Annuity Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the Meridian Sector Variable Annuity product to the list of "Policies"; and to add the Global Sector Portfolio, the US Sector Portfolio, the Foreign Sector Portfolio and the Value Equity Portfolio of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May 1, 1996. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective May I, 1996 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio C.A.S.E. Quality Growth Portfolio C.A.S.E. Growth & Income Portfolio GE/Scottish Equitable International Equity Portfolio Global Sector Portfolio US Sector Portfolio Foreign Sector Portfolio Value Equity Portfolio AMENDMENT NO. 8 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 8 to the Participation Agreement ("Agreement"), dated February 27, I99I, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective January I, I997, will add one new portfolio consisting of the U.S. Equity Portfolio. NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the U.S. Equity Portfolio of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of January 1, I997. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective January 1, 1997 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio C.A.S.E. Quality Growth Portfolio C.A.S.E. Growth & Income Portfolio GE/Scottish Equitable International Equity Portfolio Global Sector Portfolio US Sector Portfolio Foreign Sector Portfolio Value Equity Portfolio U.S. Equity Portfolio AMENDMENT NO. 9 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 9 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Annuity Account, the WRL Freedom Wealth Creator Variable Annuity, and WRL will offer, through its WRL Series Life Account, the WRL Financial Freedom Builder variable life product (collectively, the "Policies"); and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policies, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 9, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Annuity Account and its WRL Series Life Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Wealth Creator Variable Annuity and the WRL Financial Freedom Builder variable life product to the list of "Policies". IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of July 25, 1997. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective July 25, 1997 Account( s ), Policy(ies) and Portfolio( s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Short-to-Intermediate Government Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio C.A.S.E. Quality Growth Portfolio C.A.S.E. Growth & Income Portfolio GE/Scottish Equitable International Equity Portfolio Global Sector Portfolio US Sector Portfolio Foreign Sector Portfolio Value Equity Portfolio U.S. Equity Portfolio AMENDMENT NO. 10 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 10 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective January 2, 1998, will add one new portfolio consisting of the Third Avenue Value Portfolio. Also, effective December 27, 1997 the following Portfolios were terminated and are no longer offered through the Policies: Short-to-Intermediate Government Portfolio, C.A.S.E. Quality Growth Portfolio, C.A.S.E. Growth & Income Portfolio, U.S. Sector Portfolio, Global Sector Portfolio and Foreign Sector Portfolio. NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the Third Avenue Value Portfolio, and to delete the Short-to-Intermediate Government Portfolio, to delete the C.A.S.E. Quality Growth Portfolio, to delete the C.A.S.E. Growth & Income Portfolio, to delete the U.S. Sector Portfolio, to delete the Global Sector Portfolio and to delete the Foreign Sector Portfolio of the WRL Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of January 2, 1998. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective January 2, 1998 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio Value Equity Portfolio GE International Equity Portfolio U.S. Equity Portfolio Third Avenue Value Portfolio AMENDMENT NO. 11 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 11 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective May 3, 1998, will add one new portfolio consisting of the J.P. Morgan Real Estate Securities Portfolio. NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the J.P. Morgan Real Estate Securities Portfolio of the WRL Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May 3, 1998. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective May 3, 1998 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio Value Equity Portfolio GE International Equity Portfolio U.S. Equity Portfolio Third Avenue Value Portfolio J.P. Morgan Real Estate Securities Portfolio AMENDMENT NO. 12 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 12 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Life Account, the WRL Freedom Elite and WRL Freedom Navigator variable life products (collectively, the "Policies"); and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policies, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 12, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Life Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Elite and WRL Freedom Navigator variable life products to the list of "Policies". IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of January 2, 1999. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULE B Effective January 2, 1999 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator Portfolios: Growth Portfolio Bond Portfolio Money Market Portfolio Global Portfolio Strategic Total Return Portfolio Emerging Growth Portfolio Growth & Income Portfolio Aggressive Growth Portfolio Balanced Portfolio Tactical Asset Allocation Portfolio C.A.S.E. Growth Portfolio Value Equity Portfolio GE International Equity Portfolio U.S. Equity Portfolio Third Avenue Value Portfolio J.P. Morgan Real Estate Securities Portfolio AMENDMENT NO. 13 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 13 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective May 3, 1999, will add seven new portfolios consisting of the T. Rowe Price Dividend Growth, the T. Rowe Price Small Cap, the Dreyfus Mid Cap, the Goldman Sachs Growth, the Goldman Sachs Small Cap, the Salomon All Cap and the Pilgrim Baxter Mid Cap Growth. NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the T. Rowe Price Dividend Growth, the T. Rowe Price Small Cap, the Dreyfus Mid Cap, the Goldman Sachs Growth, the Goldman Sachs Small Cap, the Salomon All Cap and the Pilgrim Baxter Mid Cap Growth Portfolios of the WRL Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May 3, 1999. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ John R. Kenney By: /s/ William H. Geiger John R. Kenney William H. Geiger Title: Chairman of the Board, Chief Executive Officer and President Title: Assistant Secretary AMENDED SCHEDULES Effective May 3, 1999 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator Portfolios: Janus Growth AEGON Bond J. P. Morgan Money Market Janus Global LKCM Strategic Total Return VKAM Emerging Growth Federated Growth & Income Alger Aggressive Growth AEGON Balanced Dean Asset Allocation C.A.S.E. Growth NWQ Value Equity GE International Equity GE U.S. Equity Third Avenue Value J.P. Morgan Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap Dreyfus Mid Cap Goldman Sachs Growth Goldman Sachs Small Cap Salomon All Cap Pilgrim Baxter Mid Cap Growth AMENDMENT NO. 14 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 14 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Annuity Account, the WRL Freedom Premier Variable Annuity, the WRL Freedom Access Variable Annuity, and the WRL Freedom Enhancer Variable Annuity (collectively, the "Policies"); and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policies, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 14, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Annuity Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Premier Variable Annuity, the WRL Freedom Access Variable Annuity and the WRL Freedom Enhancer Variable Annuity to the list of "Policies". IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of February 1, 2000. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective February 1, 2000 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity Portfolios: Janus Growth AEGON Bond J. P. Morgan Money Market Janus Global LKCM Strategic Total Return VKAM Emerging Growth Federated Growth & Income Alger Aggressive Growth AEGON Balanced Dean Asset Allocation C.A.S.E. Growth NWQ Value Equity GE International Equity GE U.S. Equity Third Avenue Value J.P. Morgan Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap AMENDED SCHEDULE B (continued) Portfolios: Dreyfus Mid Cap Goldman Sachs Growth Goldman Sachs Small Cap Salomon All Cap Pilgrim Baxter Mid Cap Growth AMENDMENT NO. 15 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 15 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective May I, 2000, will add three new portfolios consisting of the Great Companies- Americasm, the Great Companies- Technologysm, and the Value Line Aggressive Growth of the WRL Series Fund, Inc.; and NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the Great Companies -Americasm , the Great Companies Technology sm, and the Value Line Aggressive Growth of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May I, 2000. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULES Effective May 1, 2000 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity Portfolios: Janus Growth AEGON Bond J. P. Morgan Money Market Janus Global LKCM Strategic Total Return VKAM Emerging Growth Federated Growth & Income Alger Aggressive Growth AEGON Balanced Dean Asset Allocation C.A.S.E. Growth NWQ Value Equity GE International Equity GE U.S. Equity Third Avenue Value J.P. Morgan Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap AMENDED SCHEDULE B (continued) Portfolios: Dreyfus Mid Cap Goldman Sachs Growth Goldman Sachs Small Cap Salomon All Cap Pilgrim Baxter Mid Cap Growth Great Companies -America sm Great Companies- Technology sm Value Line Aggressive Growth AMENDMENT NO. 16 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 16 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Annuity Account, the WRL Freedom Select Variable Annuity (the "Policy"); and WHEREAS, the Fund, effective September 1, 2000, will add two new portfolios consisting of the Great Companies- Global2, and the Gabelli Global Growth of the WRL Series Fund, Inc.; and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policy, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 16, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policy at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Annuity Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Select Variable Annuity to the list of "Policies", and to add the Great Companies Global2and the Gabelli Global Growth of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of September 1, 2000. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective September I, 2000 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity Portfolios: Janus Growth AEGON Bond J. P. Morgan Money Market Janus Global LKCM Strategic Total Return VKAM Emerging Growth Federated Growth & Income Alger Aggressive Growth AEGON Balanced Dean Asset Allocation C.A.S.E. Growth NWQ Value Equity GE International Equity GE U.S. Equity Third Avenue Value J.P. Morgan Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap AMENDED SCHEDULE B (continued) Portfolios: Dreyfus Mid Cap Goldman Sachs Growth Goldman Sachs Small Cap Salomon All Cap Pilgrim Baxter Mid Cap Growth Great Companies -America sm Great Companies- Technology sm Value Line Aggressive Growth Great Companies- Global2 Gabelli Global Growth AMENDMENT NO. 17 TO PARTICIPATION AGREEMENT BETWEEN WRL SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 17 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between WRL Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Life Account, the WRL Freedom Elite Builder variable insurance product (the "Policy"); and WHEREAS, the Fund, effective May 1, 2001, will add one new portfolio consisting of the LKCM Capital Growth of the WRL Series Fund, Inc.; and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policy, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 17, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policy at net asset value; and WHEREAS, the Fund's Board of Directors, at a meeting held on March 26,2001, approved resolutions for the following changes to go into effect May 1, 2001: a name change for the Fund to AEGON/Transamerica Series Fund, Inc.; a name change for the WRL VKAM Emerging Growth portfolio to Van Kampen Emerging Growth; and a change in name and sub-adviser for the WRL Goldman Sachs Small Cap portfolio to Munder Net50 to be sub-advised by Munder Capital Management; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Life Account, will purchase and redeem shares issued by AEGON/Transamerica Series Fund, Inc., subject to the terms and conditions of the Participation Agreement. It is also agreed that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Elite Builder variable insurance policy issued by WRL to the list of" Policies," and to add the LKCM Capital Growth, and the Munder Net50 to the list of" Portfolios" of the AEGON/Transamerica Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May 1, 2001. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, WRL SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective May 1, 2001 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder Portfolios: Janus Growth AEGON Bond J. P. Morgan Money Market Janus Global LKCM Strategic Total Return Van Kampen Emerging Growth Federated Growth & Income Alger Aggressive Growth AEGON Balanced Dean Asset Allocation C.A.S.E. Growth NWQ Value Equity GE International Equity GE U.S. Equity Third Avenue Value J.P. Morgan Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap AMENDED SCHEDULE B (continued) Portfolios: Dreyfus Mid Cap Goldman Sachs Growth Goldman Sachs Small Cap Salomon All Cap Pilgrim Baxter Mid Cap Growth Great Companies -America sm Great Companies- Technology sm Value Line Aggressive Growth Great Companies- Global2 Gabelli Global Growth Munder Net50 LKCM Capital Growth AMENDMENT NO. 18 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 18 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, the Fund, effective May 1, 2002, will add 14 new portfolios and five portfolios will have name changes and two portfolios will be deleted due to mergers; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and WHEREAS, the Fund's Board of Directors, at a meeting held on March 18, 2002, approved resolutions for the following changes to go into effect May 1, 2002: a name change for the J.P. Morgan Money Market to Transamerica Money Market due to a change in sub-adviser from J.P. Morgan Investment Management Inc. to Transamerica Investment Management, LLC; a name change of the Dean Asset Allocation to Transamerica Value Balanced due to a change in sub-adviser from Dean Investment Associates to Transamerica Investment Management, LLC; a name change for the NWQ Value Equity to PBHG/NWQ Value Select due to the addition of a co-sub-adviser, Pilgrim Baxter & Associates, Ltd.; a name change of the J.P. Morgan Real Estate Securities to Clarion Real Estate Securities due to a change in sub-adviser from J.P. Morgan Investment Management Inc. to Clarion CRA Securities, LP; a name change for the GE International Equity to American Century International due to a change of sub-adviser from GE Asset Management Incorporated to American Century Investment Management, Inc.; deletion of the C.A.S.E. Growth due to a merger into Great Companies- America; deletion of the AEGON Balanced due to a merger into Janus Balanced; the addition of American Century International, Aggressive Asset Allocation, Conservative Asset Allocation, Moderate Asset Allocation, Moderately Aggressive Asset Allocation, Transamerica Equity, Transamerica Growth Opportunities, Transamerica U.S. Government Securities, Transamerica Convertible Securities, Capital Guardian U.S. Equity, Capital Guardian Value, J.P. Morgan Enhanced Index, Janus Balanced, and PIMCO Total Return; and NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to add the American Century International, Aggressive Asset Allocation, Conservative Asset Allocation, Moderate Asset Allocation, Moderately Aggressive Asset Allocation, Transamerica Equity, Transamerica Growth Opportunities, Transamerica Convertible Securities, Transamerica U.S. Government Securities, Capital Guardian U.S. Equity, Capital Guardian Value, J.P.Morgan Enhanced Index, Janus Balanced, and PIMCO Total Return to the list of" Portfolios" of the AEGON/Transamerica Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May I, 2002. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, AEGON/TRANSAMERICA SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective May 1, 2002 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder Portfolios: Janus Growth AEGON Bond J. P. Morgan Money Market Janus Global LKCM Strategic Total Return Van Kampen Emerging Growth Federated Growth & Income Alger Aggressive Growth Janus Balanced Transamerica Value Balanced PBHG/NWQ Value Select American Century International GE U.S. Equity Third Avenue Value Clarion Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap Dreyfus Mid Cap Goldman Sachs Growth Salomon All Cap PBHG Mid Cap Growth AMENDED SCHEDULE B (continued) Portfolios: Great Companies -America sm Great Companies- Technology sm Value Line Aggressive Growth Great Companies- Global2 Gabelli Global Growth Munder Net50 LKCM Capital Growth Transamerica Equity Transamerica Growth Opportunities Transamerica U.S. Government Securities Transamerica Convertible Securities Capital Guardian U.S. Equity Capital Guardian Value Aggressive Asset Allocation Conservative Asset Allocation Moderate Asset Allocation Moderately Aggressive Asset Allocation PIMCO Total Return J.P. Morgan Enhanced Index AMENDMENT NO. 19 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 19 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL will offer, through its WRL Series Life Account, the WRL Freedom Elite Advisor variable life insurance policy (the "Policy"); and WHEREAS, the Fund, effective November 1, 2002, will have a name change due to a change of sub-adviser; and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policy, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. I9, and as Schedule B may be amended from time to time; and WHEREAS, the Fund's Board of Directors, at a meeting held on September 9, 2002, approved resolutions for the following change to go into effect November 1, 2002: a name change for the Goldman Sachs Growth to Marsico Growth due to a change in sub-adviser from Goldman Sachs Asset Management to Marsico Capital Management, LLC; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policy at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Life Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Elite Advisor variable life insurance policy to the list of "Policies", and to add Marsico Growth of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of November 1, 2002. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, AEGON/TRANSAMERICA SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective November 1, 2002 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor Portfolios: AEGON/Transamerica Series Fund, Inc. Janus Growth AEGON Bond Transamerica Money Market Janus Global LKCM Strategic Total Return Van Kampen Emerging Growth Federated Growth & Income Alger Aggressive Growth Janus Balanced Transamerica Value Balanced PBHG/NWQ Value Select American Century International GE U.S. Equity Third Avenue Value Clarion Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap Dreyfus Mid Cap Marsico Growth Salomon All Cap PBHG Mid Cap Growth AMENDED SCHEDULE B (continued) Portfolios: Great Companies - America sm Great Companies- Technology sm Value Line Aggressive Growth Great Companies- Global2 Gabelli Global Growth Munder Net50 LKCM Capital Growth Transamerica Equity Transamerica Growth Opportunities Transamerica U.S. Government Securities Transamerica Convertible Securities Capital Guardian U.S. Equity Capital Guardian Value Aggressive Asset Allocation Conservative Asset Allocation Moderate Asset Allocation Moderately Aggressive Asset Allocation PIMCO Total Return J.P. Morgan Enhanced Index AMENDMENT NO. 20 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 20 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL has registered or will register the WRL Freedom Premier II, WRL Freedom Access II and WRL Freedom Enhancer II variable annuity contracts (the "Contracts") under the Securities Act of 1933; and WHEREAS, WRL will offer, through its WRL Series Annuity Account, the WRL Freedom Premier II, the WRL Freedom Access II and the WRL Freedom Enhancer II variable annuity contracts; and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Contracts, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 20, and as Schedule B may be amended from time to time; and WHEREAS, the Fund's Board of Directors approved resolutions for the following changes to go into effect Apri130, 2003: a name change of the Conservative Asset Allocation to Asset Allocation- Conservative Portfolio, the Aggressive Asset Allocation to Asset Allocation- Growth Portfolio, the Moderate Asset Allocation to Asset Allocation -Moderate Portfolio, and the Moderately Aggressive Asset Allocation to Asset Allocation Moderate Growth Portfolio; the merger of LKCM Capital Growth into Transamerica Equity; the merger of Gabelli Global Growth into American Century International; the merger of T. Rowe Price Dividend Growth into T. Rowe Price Equity Income; and the merger of Value Line Aggressive Growth into Alger Aggressive Growth; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Contracts at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Annuity Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Premier II, WRL Freedom Access II, and WRL Freedom Enhancer II variable annuity contracts to the list of "Policies". It is also hereby agreed that Schedule A to this Agreement will be amended to: add the new classes of shares for each portfolio of the Fund; and to reflect the various name changes to certain portfolios due to the mergers listed above. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May 1, 2003. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, AEGON/TRANSAMERICA SERIES CO. FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective May 1, 2003 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Navigator WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier II WRL Freedom Access II WRL Freedom Enhancer II Portfolios: AEGON/Transamerica Series Fund, Inc. AEGON Bond Alger Aggressive Growth Asset Allocation- Conservative Portfolio Asset Allocation- Growth Portfolio Asset Allocation- Moderate Portfolio Asset Allocation - Moderate Growth Portfolio American Century International American Century Income & Growth Capital Guardian U.S. Equity Capital Guardian Value Clarion Real Estate Securities Dreyfus Mid Cap Dreyfus Small Cap Value Federated Growth & Income GE U.S. Equity Great Companies - America sm Great Companies- Global2 Great Companies -Technology sm J.P. Morgan Enhanced Index Janus Balanced Janus Global Janus Growth AMENDED SCHEDULE B (continued) Portfolios: LKCM Strategic Total Return Marsico Growth MFS High Yield Munder Net50 PBHG/NWQ Value Select PBHG Mid Cap Growth PIMCO Total Return Salomon All Cap T. Rowe Price Equity Income T. Rowe Price Small Cap Third Avenue Value Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Emerging Growth AMENDMENT NO. 21 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 21 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL has registered or will register the WRL Freedom Navigator variable annuity contract and the WRL Xcelerator variable life insurance policy (the "Policies") under the Securities Act of 1933; and WHEREAS, WRL has, by resolution of its Board of Directors, duly organized and established the Separate Account VA U (the "Account") as a segregated asset account to receive, set aside and invest assets attributable to net premiums and payments received under the contract and such variable annuity contract will be partly funded by the Fund; and WHEREAS, WRL has registered or will register the Account as a unit investment trust under the Investment Company Act of 1940, as amended; and WHEREAS, WRL will offer, through its Separate Account VA U, the WRL Freedom Navigator variable annuity contract and through its WRL Series Life Account, the WRL Xcelerator variable life insurance policy; and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policies, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 21, and as Schedule B may be amended from time to time; and WHEREAS, the Fund's Board of Directors approved resolutions for the following changes to go into effect September 15, 2003: a name change of the Great Companies- Global 2 to Templeton Great Companies Global; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its Separate Account VA U and WRL Series Life Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Navigator variable annuity contract and WRL Xcelerator variable life insurance policy to the list of "Policies". It is also hereby agreed that Schedule A to this Agreement will be amended to reflect the name change of the Great Companies- Global 2 portfolio. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of September 1, 2003. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, AEGON/TRANSAMERICA SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective September 1, 2003 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier II WRL Freedom Access II WRL Freedom Enhancer II WRL Freedom Navigator WRL Xcelerator Portfolios: AEGON/Transamerica Series Fund, Inc. - each Portfolio has an Initial Class and a Service Class of Shares AEGON Bond Alger Aggressive Growth Asset Allocation - Conservative Portfolio Asset Allocation - Growth Portfolio Asset Allocation - Moderate Portfolio Asset Allocation - Moderate Growth Portfolio American Century International American Century Income & Growth Capital Guardian U.S. Equity Capital Guardian Value Clarion Real Estate Securities Dreyfus Mid Cap Dreyfus Small Cap Value Federated Growth & Income GE U.S. Equity Great Companies - America sm Great Companies - Technology sm J.P. Morgan Enhanced Index Janus Balanced Janus Global AMENDED SCHEDULE B (continued) Portfolios: Janus Growth LKCM Strategic Total Return Marsico Growth MFS High Yield Munder Net50 PBHGINWQ Value Select PBHG Mid Cap Growth PIMCO Total Return Salomon All Cap Templeton Great Companies Global T. Rowe Price Equity Income T. Rowe Price Small Cap Third Avenue Value Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Emerging Growth AMENDMENT NO. 22 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 22 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL has registered or will register the WRL Freedom Wealth Builder variable life insurance policy (the "Policy") under the Securities Act of 1933; and WHEREAS, WRL will offer, through its WRL Series Life Account, the WRL Freedom Wealth Builder variable life insurance policy; and WHEREAS, WRL has changed the name of the WRL Freedom Navigator variable annuity contract to WRL Freedom Premier III variable annuity contract; and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Policy, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 22, and as Schedule B may be amended from time to time; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policy at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its WRL Series Life Account, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Wealth Builder variable life insurance policy to the list of "Policies" and to reflect the name change of the WRL Freedom Navigator to WRL Freedom Premier III. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of December 1, 2003. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, AEGON/TRANSAMERICA SERIES FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective December l, 2003 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier II WRL Freedom Access II WRL Freedom Enhancer II WRL Freedom Premier III WRL Xcelerator WRL Freedom Wealth Builder Portfolios: AEGON/Transamerica Series Fund, Inc.- each Portfolio has an Initial Class and a Service Class of Shares AEGON Bond Alger Aggressive Growth Asset Allocation - Conservative Portfolio Asset Allocation - Growth Portfolio Asset Allocation - Moderate Portfolio Asset Allocation - Moderate Growth Portfolio American Century International American Century Income & Growth Capital Guardian U.S. Equity Capital Guardian Value Clarion-Real-Estate Securities Dreyfus Mid Cap Dreyfus Small Cap Value Federated Growth & Income GE U.S. Equity Great Companies - America sm Great Companies - Technology sm J.P. Morgan Enhanced Index Portfolios: Janus Balanced Janus Global Janus Growth LKCM Strategic Total Return Marsico Growth .MFS High Yield Munder Net50 PBHG/NWQ Value Select PBHG Mid Cap Growth PIMCO Total Return Salomon All Cap Templeton Great Companies Global T. Rowe Price Equity Income T. Rowe Price Small Cap Third Avenue Value Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Emerging Growth AMENDMENT NO. 23 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 23 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended between AEGON/Transamerica Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, WRL has registered or will register the WRL Freedom Multiple variable annuity contract (the "Contract") under the Securities Act of 1933; and WHEREAS, WRL will offer, through its Separate Account VA V, the WRL Freedom Multiple variable annuity contract; and WHEREAS, to the extent permitted by applicable insurance law and regulation, WRL intends to purchase shares in one or more of the Portfolios of the Fund to fund the Contract, as specified in Schedule B attached to the Agreement, as such Schedule B is amended by this Amendment No. 23, and as Schedule B may be amended from time to time; and WHEREAS, the Fund's Board of Directors approved resolutions for the following changes to go into effect April30, 2004: a name change of the following portfolios: Dreyfus Mid Cap to J.P. Morgan Mid Cap Value and PBHG/NWQ Value Select to Mercury Large Cap Value; restructuring of the Janus Balanced portfolio to Transamerica Balanced; and the mergers of the following portfolios: Alger Aggressive Growth into Transamerica Equity, LKCM Strategic Total Return into Transamerica Value Balanced, GE U.S. Equity into Great Companies- AmericaSM, PBHG Mid Cap Growth into Transamerica Growth Opportunities, and Templeton Great Companies Global into Janus Global and then a name change of Janus Global to Templeton Great Companies Global; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Contract at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that WRL, through its Separate Account VA V, is authorized to acquire shares issued by the Fund, subject to the terms and conditions of the Participation Agreement, and that Schedule B to the Participation Agreement is hereby amended to add the WRL Freedom Multiple variable annuity contract to the list of "Policies". It is also hereby agreed that Schedule A to this Agreement will be amended to reflect the various name changes to certain portfolios due to the mergers listed above. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of May 1, 2004. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, AEGON/TRANSAMERICA SERIES CO. FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective May 1, 2004 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Separate Account VA V Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier II WRL Freedom Access II WRL Freedom Enhancer II WRL Freedom Premier III WRL Xcelerator WRL Freedom Elite Builder II WRL Freedom Multiple Portfolios: AEGON/Transamerica Series Fund, Inc. - each Portfolio has an Initial Class and a Service Class of Shares AEGON Bond Asset Allocation - Conservative Portfolio Asset Allocation - Growth Portfolio Asset Allocation - Moderate Portfolio Asset Allocation - Moderate Growth Portfolio American Century International American Century Income & Growth Capital Guardian-U.K Equity Capital Guardian Value Clarion Real Estate Securities Dreyfus Small Cap Value Federated Growth & Income Great Companies - America sm Great Companies- Technology sm J.P. Morgan Enhanced Index J.P. Morgan Mid Cap Value AMENDED SCHEDULE B (continued) Policies: Janus Growth Marsico Growth Mercury Large Cap Value MFS High Yield Munder Net50 PIMCO Total Return Salomon All Cap Templeton Great Companies Global T. Rowe Price Equity Income T. Rowe Price Small Cap Third Avenue Value Transamerica Balanced Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Emerging Growth AMENDMENT NO. 24 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO, Amendment No. 24 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. (the "Fund") and Western Reserve Life Assurance Co. of Ohio ("WRL"). WHEREAS, pursuant to the Participation Agreement, each Company serves as the Fund's designee for receipt of purchase and redemption orders with respect to shares of the Fund; and WHEREAS, each party has determined that it is appropriate and in the best interests of the Fund, its Designated Portfolios, and each Company to amend Article II of the Participation Agreement to provide for certain representations and warranties with respect to the handling of orders with respect to the Fund's shares and the implementation of policies and procedures to limit or prevent frequent trading and/or market timing activities with respect to the Designated Portfolios; and NOW, THEREFORE, IT IS HEREBY AGREED that the following will be added as a new Section 2.12 of the Participation Agreement: 2.12. The Company represents and warrants that (a) all purchase and redemption orders with respect to shares of the Designated Portfolios submitted with respect toaBusiness Day in accordance with Article I will be received in good order by the Company prior to calculation of the net asset value on that Business Day as disclosed in the Designated Portfolios' prospectuses, as they may be amended from time to time, and will be processed by the Company in compliance with Rule 22c-l under the 1940 Act and regulatory interpretations thereof; (b) the Company will provide the Fund or its agent with assurances regarding the compliance of its handling of orders with respect to shares of the Designated Portfolios with the requirements of Rule 22c-1 and regulatory interpretations thereof upon reasonable request; and (c) the Company will use its best efforts to cooperate with the Fund or its agent to implement policies and procedures to prevent frequent trading and/or market timing in the Designated Portfolios and enforce the market timing policies disclosed in the Designated Portfolios' prospectuses, as they may be amended from time to time. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative, effective as of October 22,2004. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, AEGON/TRANSAMERICA SERIES CO. OF OHIO FUND, INC. By its authorized officer, By: /s/ Priscilla I. Hechler By: /s/ John K. Carter Priscilla I. Hechler John K. Carter Title: Assistant Vice President and Assistant Secretary Title: Vice President, Secretary and Senior Counsel AMENDED SCHEDULE B Effective October 22, 2004 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Separate Account VA V Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier II WRL Freedom Access II WRL Freedom Enhancer II WRL Freedom Premier III WRL Xcelerator WRL Freedom Elite Builder II WRL Freedom Multiple Portfolios: AEGON/Transamerica Series Fund, Inc. - each Portfolio has an Initial Class and a Service Class of Shares AEGON Bond Asset Allocation- Conservative Portfolio Asset Allocation- Growth Portfolio Asset Allocation- Moderate Portfolio Asset Allocation Moderate Growth Portfolio American Century International American Century Income & Growth Capital Guardian U.S. Equity Capital Guardian Value Clarion Real Estate Securities Dreyfus Small Cap Value Federated Growth & Income Great Companies America sm Great Companies- Technology sm J.P. Morgan Enhanced Index J.P. Morgan Mid Cap Value AMENDED SCHEDULE B (continued) Portfolios: Janus Growth Marsico Growth Mercury Large Cap Value MFS High Yield Munder Net50 PIMCO Total Return Salomon All Cap Templeton Great Companies Global T. Rowe Price Equity Income T. Rowe Price Small Cap Third A venue Value Transamerica Balanced Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Emerging Growth AMENDMENT NO. 25 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES FUND, INC. AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 25 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. and Western Reserve Life Assurance Co. of Ohio (the "Parties"). I. The name of AEGON/Transamerica Series Fund, Inc. is changed to AEGON/Transamerica Series Trust, effective May 1, 2005. IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed this 28th day of March, 2005, in its name and on its behalf by its duly authorized representative. AEGON/TRANSAMERICA SERIES FUND, INC. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, By its authorized officer, By: /s/T. Gregory Reymann, II By: /s/Priscilla I. Hechler T. Gregory Reymann, II Priscilla I. Hechler Title: Vice President Title: Assistant Vice President And Counsel And Assistant Secretary AMENDMENT NO. 26 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES TRUST AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 26 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. and Western Reserve Life Assurance Co. of Ohio (the "Parties"). The following will be added as a new Section 2.12 of the Participation Agreement, replacing said section: 2.12 The Company represents and warrants that (a) all purchase and redemption orders with respect to shares of the Designated Portfolios submitted with respect to a Business Day in accordance with Article I will be received in good order by the Company prior to calculation of the net asset value on that Business Day as disclosed in the Designated Portfolios' prospectuses, as they may be amended from time to time, and will be processed by the Company in compliance with Rule 22c-l under the 1940 Act and regulatory interpretations thereof; (b) the Company will provide the Fund or its agent with assurances regarding the compliance of its handling of orders with respect to shares of the Designated Portfolios with the requirements of Rule 22c-l and regulatory interpretations thereof upon reasonably request; and (c) the Company will use its best efforts to cooperate with the Fund or its agent to implement policies and procedures to prevent frequent trading and/or market timing in the Designated Portfolios and enforce the market timing policies disclosed in the Designated Portfolios' prospectuses, as they may be amended from time to time. IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed this lst day of September, 2005, in its name and on its behalf by its duly authorized representative. AEGON/TRANSAMERICA SERIES TRUST WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, By its authorized officer, By: /s/T. Gregory Reymann, II By: /s/Priscilla I. Hechler T. Gregory Reymann, II Priscilla I. Hechler Title: Vice President Title: Assistant Vice President And Counsel And Assistant Secretary AMENDMENT NO. 27 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES TRUST AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 27 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between AEGON/Transamerica Series Fund, Inc. and Western Reserve Life Assurance Co. of Ohio (the "Parties"). Schedule B of the Agreement is deleted in its entirety and replaced with the following Amended Schedule B: AMENDED SCHEDULE B Effective May 1, 2006 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Separate Account VA V Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom Conqueror Variable Annuity WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Select Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier II WRL Freedom Access II WRL Freedom Enhancer II WRL Freedom Premier III WRL Xcelerator WRL Freedom Elite Builder II WRL FreedomMultiple WRL XceleratorForLife WRL Freedom Elite Builder III AMENDED SCHEDULE B (continued) Portfolios AEGON/Transamerica Series Trust. - each Portfolio has an Initial Class and a Service Class of Shares AEGON Bond Asset Allocation - Conservative Portfolio Asset Allocation- Growth Portfolio Asset Allocation- Moderate Portfolio Asset Allocation- Moderate Growth Portfolio American Century International American Century Large Company Value Clarion Global Real Estate Securities Federated Growth & Income Great Companies - America sm Great Companies - Technology sm International Moderate Growth Fund JPMorgan Enhanced Index JPMorgan Mid Cap Value Janus Growth Marsico Growth Mercury Large Cap Value MFS High Yield Munder Net50 PIMCO Total Return Salomon All Cap Templeton Great Companies Global T. Rowe Price Equity Income T. Rowe Price Small Cap Third Avenue Value Transamerica Balanced Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica Small/Mid Cap Value Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Mid-Cap Growth IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed this 1st day of May, 2006, in its name and on its behalf by its duly authorized representative. AEGON/TRANSAMERICA SERIES TRUST WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, By its authorized officer, By: /s/T. Gregory Reymann, II By: /s/Priscilla I. Hechler T. Gregory Reymann, II Priscilla I. Hechler Title: Vice President Title: Assistant Vice President And Counsel And Assistant Secretary AMENDMENT NO. 28 TO PARTICIPATION AGREEMENT BETWEEN AEGON/TRANSAMERICA SERIES TRUST AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 28 to the Participation Agreement ('"Agreement"). dated February 27. 1991, as amended, between AEGON/Transamerica Series Trust and Western Reserve Life Assurance Co. of Ohio (the "Parties"). Schedule B of the Agreement is deleted in its entirety and replaced with the following Amended Schedule B: AMENDED SCHEDULE B Effective May I. 2007 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Separate Account VA V WRL Series Life Account G Separate Account VA AA Policies The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer® WRL Freedom Bellwether® WRL Freedom Conqueror ® WRL Freedom Wealth Protector C.A.S.E. Reserve Variable Annuity Meridian Sector Variable Annuity WRL Freedom Wealth Creator® WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier® WRL Freedom Access® WRL Freedom Enhancer® WRL Freedom SelectSM Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier® II WRL Freedom Access®II WRL Freedom Enhancer® II WRL Freedom Premier® III Variable Annuity WRL Xcelerator WRL Freedom Elite Builder II WRL Freedom Multiple WRL Freedom Elite Builder III WRL ForLife WRL Benefactor WRL Capital Creator WRL Freedom Advisor AMENDED SCHEDULE B (continued) Portfolios: AEGON/Transamerica Series Trust - each Portfolio has an Initial Class and a Service Class of Shares except as noted Asset Allocation- Conservative Portfolio Asset Allocation - Growth Portfolio Asset Allocation- Moderate Portfolio Asset Allocation- Moderate Growth Portfolio American Century Large Company Value BlackRock Large Cap Value Capital Guardian Global Capital Guardian U.S. Equity Capital Guardian Value Clarion Global Real Estate Securities Federated Market Opportunity International Moderate Growth Fund JPMorgan Core Bond JPMorgan Enhanced Index JPMorgan Mid Cap Value Jennison Growth Legg Mason Partners All Cap Marsico Growth MFS High Yield MFS International Equity Munder Net50 PIMCO Total Return T. Rowe Price Equity Income T. Rowe Price Growth Stock T. Rowe Price Small Cap Templeton Transamerica Global Third Avenue Value Transamerica Balanced Transamerica Convertible Securities Transamerica Equity Transamerica Equity II (Service Class Shares currently not being offered) Transamerica Growth Opportunities Transamerica Money Market Transamerica Science and Technology Transamerica Small/Mid Cap Value Transamerica Strategic Selection Fund (effective August 1, 2007) Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Active International Allocation Van Kampen Large Cap Core Van Kampen Mid-Cap Growth IN WITNESS WHEREOF. each of the Parties has caused this Amendment to be executed this 1st day of May, 2007, in its name and on its behalf by its duly authorized representative. AEGON/TRANSAMERICA SERIES TRUST WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, By its authorized officer, By: /s/Christopher A. Staples By: /s/Priscilla I. Hechler Christopher A. Staples Priscilla I. Hechler Title: Senior Vice President Title: Assistant Vice President And Assistant Secretary AMENDMENT NO. 29 TO PARTICIPATION AGREEMENT BETWEEN TRANSAMERICA SERIES TRUST (formerly, AEGON/Transamerica Series Trust) AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 29 to the Participation Agreement ("Agreement"), dated February 27, 1991, as amended, between Transamerica Series Trust and Western Reserve Life Assurance Co. of Ohio (the "Parties"). Schedule B of the Agreement is deleted in its entirety and replaced with the following Amended Schedule B: AMENDED SCHEDULE B Effective May I, 2008 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Separate Account VA V WRL Series Life Account G Separate Account VA AA Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer® WRL Freedom Bellwether® WRL Freedom Conqueror ® WRL Freedom Wealth Protector WRL Freedom Wealth Creator® WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier® WRL Freedom Access® WRL Freedom Enhancer® WRL Freedom SelectsmVariable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier® II WRL Freedom Access® II WRL Freedom Enhancer® II WRL Freedom Premier® III Variable Annuity WRL Xcelerator WRL Freedom Elite Builder II WRL Freedom Multiple WRL Freedom Elite Builder III WRLForLife WRL Benefactor AMENDED SCHEDULE B (continued) WRL Capital Creator WRL Freedom Advisor WRL Freedom Asset Advisor WRL Evolution Portfolios: Transamerica Series Trust. - each Portfolio has an Initial Class and a Service Class of Shares except as noted Transamerica American Century Large Company Value VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation- Moderate VP Transamerica Asset Allocation - Moderate Growth VP Transamerica International Moderate Growth VP Transamerica BlackRock Large Cap Value VP Transamerica Capital Guardian Global VP Transamerica Capital Guardian U.S. Equity VP Transamerica Capital Guardian Value VP Transamerica Clarion Global Real Estate Securities VP Transamerica JPMorgan Enhanced Index VP Transamerica Jennison Growth VP Transamerica Legg Mason Partners All Cap VP Transamerica MFS High Yield VP Transamerica MFS International Equity VP Transamerica Marsico Growth VP Transamerica PIMCO Total Return VP Transamerica T. Rowe Price Equity Income VP Transamerica T. Rowe Price Growth Stock VP Transamerica T. Rowe Price Small Cap VP Transamerica Templeton Global VP Transamerica Third Avenue Value VP Transamerica Balanced VP Transamerica Convertible Securities VP Transamerica Equity VP Transamerica Equity II VP (Service Class Shares currently not being offered) Transarnerica Growth Opportunities VP Transamerica Money Market VP Transamerica Science & Technology VP Transamerica Small/Mid Cap Value VP Transamerica U.S. Government Securities VP Transamerica Value Balanced VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Munder Net50 VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Mid Cap Value VP Transamerica Third Avenue Value VP Transamerica Van Kampen Mid-Cap Growth VP Transamerica Federated Market Opportunity VP (Signatures on the following page) IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed this I st day of May, 2008, in its name and on its behalf by its duly authorized representative. TRANSAMERICA SERIES TRUST WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, By its authorized officer, By: /s/Christopher A. Staples By: /s/Arthur D. Woods Christopher A. Staples Arthur D. Woods Title: Senior Vice President Title: Vice President
